DETAILED ACTION
1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 presented for examination.
3.	Claim 10 has been amended. 

4.	This Office Action is in response Applicant’s claim amendments and remarks filed on November 30, 2020.  This OA is non-final because of new 35 USC 103 rejections.

5.	Claims 13 and 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claims 12 and 17) and any intervening claims.  Also, Applicant to include necessary features for a smooth transition from feature to feature to prevent gaps/disconnects/relationship issues (i.e. potential 35 U.S.C. 112(b), 2nd paragraph rejection) between features.

6.	Original 15/275054 claims do not recite any VIM.  Original 15274054 specification [0421] states “sending, by the VNFM, the route and resource configuration request message to a VIM.”  The VNFM is not the same as the NFVO.  Since only the original 16/122610 claims recite the VIM and NFVO, 


7.	A substitute instant specification 16/122610 (marked and clean copies) were filed on June 22, 2020.  This substitute specification state “service chain” instead of “service link.”  This change is permitted as per explanation in the Claim Interpretation section.

8.	On November 30, 2020, Applicant submitted a Terminal Disclaimer.  Based on the Terminal Disclaimer, the Double Patent rejection has been withdrawn.

9.	Application 16/122610 filed on September 5, 2018 is a continuation of application 15/275054.  Application 15/275054 filed on September 23, 2016 is a continuation of PCT/CN2014/073967.

10.	An affirmed English translation of PCT/CN2014/073967 was filed on December 18, 2019 and again on June 22, 2020.  PCT/CN2014/073967 provides the benefit date of March 24, 2014.

Response to Remarks




12.	Applicant remarked (page 8 of Remarks) that Applicant respectfully requests that the statement about claim 17 be updated based on the current pending claim 17.

	Examiner’s response is examiner thanks Applicant for pointing out that claim 17 is absent of a VIM.  For that reason, claim 17 is under a new 35 USC 103 rejection.  For this reason, this a Non Final rejection.

Claim Interpretations
13.	Claim 1 recites “a service chain in the service chain template.”  16/122610 substitute instant specification filed on June 22, 2020 where [0004] states “a Virtualized Network Function (VNF)” and “multiple VNFs are connected in a particular order by using a logical link, and can constitute a service chain (aka, service link or business chain) for service data processing,” and states “service chain” many times.  Drawings filed on June 22, 2020 state “service chain.”  A Google translation of the Chinese term/symbol “业务链” was conducted to verify the particular translation into “service link,” “service chain,” and/or “business chain.”  The Google translation verification of the Chinese term/symbol “业务链” 

14.	Claim 10 recites “send service chain template information to a network function virtualization orchestrator (NFVO)” and “the NFVO can be triggered by the service chain template information to perform a route and resource configuration 

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iovanna et al., US Pub 20180006893, and in view of Strijkers et al., US Pub 20170346704, hereinafter Strijkers.


receiving, by a virtualized infrastructure manager (VIM), a route and resource configuration request message (“efficient path handling”, “information provided”, “service parameters”, “list of paths”, “topology”) from a network function virtualization orchestrator (NFVO) (“the Virtual Resources Manager 100 works based on a virtual summary 130 of the physical network” [0022], “select an E2E path in an efficient way working on the logical network provided to the Orchestrator” [0023], “efficient path handling”, “the orchestrator 110 harmonizes information provided by each domain [] to provide to the virtual resources manager [] of the physical network” [0024], “to do this, virtualizer 160 collects information [] into service parameters”, “list of paths” [0025] [0026], “virtualizer 160 communicating with the Orchestrator defines the elasticity parameters to describe the underlying network topology” [0030], “orchestrator 110 associates each virtual link elasticity parameters inferred from the physical paths and produces a topology” [0031], “virtual elasticity parameter”, “physical paths 9 and the bandwidth of the virtual link” [0052] [0053]),
performing, by the VIM (“Virtual Resources Manager”), according to the service parameter information, route and resource configuration (“efficient path handling”) for a virtualized network function (VNF) of the service parameter in the service information (“the Virtual Resources Manager 100 works based on a virtual summary 130 of the physical network” [0022], “efficient path handling”, “harmonizes information provided by each 

Iovanna do not teach service chain template information feature, but in a similar field of endeavor Strijkers teach:
wherein the route and resource configuration request message includes service chain template information, and the service chain template information corresponds to a service route and indicates a relationship between a service chain identifier and information about a service chain (“receive a request for a service function chain template”, “the service function chain template comprises an ordered set of interconnected network functions associated with the service, the set containing at least one first network function” [0016], “determining a service identifier from the data packets, generating the service request on the basis of the determined service identifier” [0018], “the service manager SM retrieves or creates a service function chain (SFC) template” [0081]); and
performing, by the VIM, according to the service chain template information, route and resource configuration for a virtualized network function (VNF) of the service chain in the service chain template information (“the applicable service function chain template is selected on the basis of the service request” [0028]).


The motivation being “to improve an elastic E2E resource allocation” (Iovanna [0033]) which includes “the service function template comprises an ordered set of interconnected network functions associated with the service, the set containing the at least one first network function” (Strijkers [0016]), “a service request SR may comprise an indication to a network operator for a desired network service”, “service identifier” (Stijkers [0079]), “the service manager SM retrieves or creates a service function chain (SFC) template” (Strijker [0081]), and “the service control node SCN is configured to receive the service function chain template, to compile the template and to instantiate the network functions NF in the network” (Strijker [0082]).

18.	Claim 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Strijkers et al., US Pub 20170346704, hereinafter Strijkers, in view of Sood et al., US Pub 20160373474, hereinafter Sood, and in view of Kodaypak et al., US Pub 201701422206, hereafter Kodaypak.

19.	Regarding claim 17, Stijkers teach a method for route and resource configuration (“the service manage [] to receive a request for a service function chain template”, “the service function chain template comprises an ordered set of interconnected network functions associated with the service, the set containing at least one first network function” [0016], “generating the service request on the basis of the determined service identifier and transmitting the generated service request” [0018], “the applicable service function chain template is selected on the basis of the service request” [0028]), comprising:
wherein the service chain template information corresponds to a service route and indicates a relationship between a service chain identifier (“service identifier”) and information (“ordered set”) about a service chain (“receive a request for a service function chain template”, “the service function chain template comprises an ordered set of interconnected network functions associated with the service, the set containing at least one first network function” [0016], “determining a service identifier from the data packets, generating the service request on the basis of the determined service identifier” [0018]); and
wherein the service (“application service function”) is triggered by the service chain template information to perform a route and resource configuration for a virtualized network function (VNF) (“applicable service function”) of the service chain in the service chain template information (“the applicable 

Stijkers do not teach the Operations Support System (OSS) feature, but in a similar field of endeavor Sood teach:
sending, by an operations support system (OSS), service chain template information (“new tenant service”) to a network function virtualization orchestrator (NFVO) (“communicates [] via an intermediary [] NFV orchestrator”) (“an operations support systems and business support systems (OSS/BSS) 402 that is communicatively coupled to the NFV orchestrator 104” [0056], “the OSS/BSS system may convey such changes to the NFV security services controller” [0115], “the OSS/BSS 402 communicates this new tenant service, or network provisioning to the NFV security service controller 102”, “communications may be made via an intermediary, such as the NFV orchestrator 104” [0138] [0148]),
wherein the NFVO (“based on operator requests, to bring the VNF into operation”) is triggered (“may provision or update the new policy”) by the service chain template information (“path polices”, “secure communication path policies”, “mapping of a VNF group”) to perform a route and resource configuration for a virtualized network function (VNF) (“VNF into operation”, “service”) of the service chain (“service”) in the service chain template information (“secure communication path policies” [0028] [0060] [0102] [0132], “NFV orchestrator 104 may be [] performing the functions [] 

Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to readily recognize the advantage of modifying Strijkers’s system that provides the user a “controlling on-demand service provisioning from a network is disclosed, wherein the network comprises resources for providing a service” (Strijkers [0009]) with the features of Sood’s system to provide “various network virtualization technologies to manage complex, large-scale computing environments”, “service provider networks may rely on network function virtualization (NFV) deployments to deploy network services” (Sood [0002]).



Stijkers and Sood do not explicitly teach the NFVO is triggered by the service chain template information to perform the service route and resource configurations for a VNF feature, but in a similar field of endeavor Kodaypak teach:
wherein the NFVO (“master service orchestrator”) is triggered (“new service initiated from the UE”, “correct VNFs are instantiated [] for a given service”) by the service chain template information (“internal mapping within”) to perform a route and resource (“various cross-functional”, “-end-to-end signaling data path”) configuration for a virtualized network function (VNF) (“for a given user service”, “service chain”) of the service chain in the service chain template information (“intelligent orchestration layer for 

Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to readily recognize the advantage of modifying Strijkers’s and Sood’s system that provides the user a “controlling 

The motivation being “the master service orchestrator can receive, from a user equipment (‘UE’), a service request” (Kodaypak [0004]) and “depending upon a new service initiated from the UE 102, the master service orchestrator 116 is cognizant of the various cross-functional service controllers [] that the master service orchestrator 116 needs to instantiate for the new service.  Such as trigger for specific service controllers can be based on an internal mapping within the master service orchestrator 116” (Kodaypak [0064]).

20.	Regarding claim 19, Stijkers do not teach a mobile management entity, a service gateway, or a packet data network gateway features, but in a similar field of endeavor Sood teach wherein the VNF is implemented in a virtualized evolved packet core (EPC) node, a mobility management entity (MME), a serving gateway (SGW), or a packet data network-gateway (PGW) (“an evolved packet core (EPC), a mobility management entity (MME), a packet data network gateway)PGW), a serving gateway (SGW)” [0067]) .

Allowable Subject Matter
st processor implements an NFV orchestrator (NFVO).  A 2nd program executes on a 2nd processor implementing a virtual infrastructure (VIM) in communication with the NFVO.  When the 1st program executes on the 1st processor, the 1st processor is configured to: receive a Service Chain Template (SCT) information (The SCT information corresponds to a service route and indicates a relationship between a service chain identifier and information about a service chain.) from an Operations Support System (OSS), and send a Route and Resource Configuration (RRC) request message (The RRC request message includes the SCT information.) to the 2nd processor.  When the 2nd program executes on the 2nd processor, the 2nd processor is configured, according to the SCT information, to perform the RRC for a Virtualized Network Function (VNF) of the service chain in the SCT information.  Independent claim 1 identifies the uniquely distinct combination of features:
a network function virtualization (NFV)
a first program stored in a first non-transitory memory and configured to execute on a first processor
the first program when implementing an NFV orchestrator (NFVO), and 
a second program stored in a second non-transitory memory and configured to execute on a second processor implementing virtualized infrastructure manager (VIM) in communication with the NFVO
wherein the first program when executed in the first processor is configured to:
	** receive service chain information from an operations support system (OSS)
	** wherein the service chain template information corresponds to a service route and indicates a relationship between a service chain identifier and information about a service chain
	** send a route and resource configuration request message to the second processor
	** wherein the route and resource configuration request message includes the service chain template information
wherein the second program when executed in the second processor is configured to perform, according to the service chain template information, route and resource configuration for a virtualized network function (VNF) of the service chain in the service chain template information
(specification [0004]) a connection between VNFs is a logical link connection, where multiple VNFs are connected in a particular order by using a logical link, and can constitute a service chain for service data processing
(specification [0005]) implement establishment of a NFV network service chain
(specification [0007]) the route and resource configuration request message carries information about the service chain obtained by the service chain information obtaining unit
(specification [0007]) route and resource configuration of the VNF included in the service chain
(specification [0007] [0036] [0050] [0065] [0189]) information about the service chain is used to indicate information about a VNF through which a service route passes, and the VNF is configured for the service processing
(specification [0026]) the service chain template is used to determine a correspondence between a service chain identifier and information about a service chain.

22.	Claim 5 of the present invention is directed towards a Virtualized Infrastructure Manager (VIM) comprising a processor and a non-transitory computer readable storage medium storing programming for execution by a processor.  The programming includes instructions:  to receive a Route and Resource Configuration (RRC) request message (The RRC request message includes Service Chain Template (SCT) information.  The SCT information corresponds to a service route and indicates a relationship between a Service Chain Identifier and information about a service chain.) from a Network Function Virtualization Orchestrator (NFVO), and to perform RRC for a Virtualized Network Function 
a processor
a non-transitory computer readable storage medium storing programming for execution by the processor
receive a route and resource configuration request message from a network function virtualization orchestrator (NFVO)
wherein the route and resource configuration request message includes service chain template information
the service chain template information corresponds to a service route and indicates a relationship between a service chain identifier and information about service chain
perform, according to the service chain template information, route and resource configuration for a virtualized network function (VNF) of a service chain in the service chain template
(specification [0004]) a connection between VNFs is a logical link connection, where multiple VNFs are connected in a particular order by using a logical link, and can constitute a service chain for service data processing
(specification [0005]) implement establishment of a NFV network service chain
(specification [0007]) the route and resource configuration request message carries information about the service chain obtained by the service chain information obtaining unit
(specification [0007]) route and resource configuration of the VNF included in the service chain
(specification [0007] [0036] [0050] [0065] [0189]) information about the service chain is used to indicate information about a VNF through which a service route passes, and the VNF is configured for the service processing
(specification [0026]) the service chain template is used to determine a correspondence between a service chain identifier and information about a service chain.

23.	Claim 7 of the present invention is directed towards a processor and a non-transitory computer readable storage medium storing programming.  The programming includes to receive Service Chain Template (SCT) information (The SCT information corresponds to a service route and indicates a relationship between a Service Chain Identifier and information about a service chain.) from an Operations Support System (OSS), and to send a Route and Resource Configuration (RRC) request message (The RRC request message includes the SCT information.) to a Virtualized Infrastructure Manager (VIM) for RRC for a Virtual Network Function (VNF) of the service chain in the SCT information.  Independent claim 7 identifies the uniquely distinct combination of features:
a processor
a non-transitory computer readable storage medium storing programming for execution by the processor
the programming including instructions to:
** receive service chain template information from an operations support system (OSS)
** wherein the service chain template information corresponds to a service route and indicates a relationship between a service chain identifier and information about service chain
** send a route and resource configuration request message to a virtualized infrastructure manager (VIM) for route and resource configuration for a virtualized network function (VNF) of the service chain in the service chain template information
** wherein the route and resource configuration request message includes the service chain template information
(specification [0004]) a connection between VNFs is a logical link connection, where multiple VNFs are connected in a particular order by using a logical link, and can constitute a service chain for service data processing
(specification [0005]) implement establishment of a NFV network service chain
(specification [0007]) the route and resource configuration request message carries information about the service chain obtained by the service chain information obtaining unit
(specification [0007]) route and resource configuration of the VNF included in the service chain
(specification [0007] [0036] [0050] [0065] [0189]) information about the service chain is used to indicate information about a VNF through which a service route passes, and the VNF is configured for the service processing
(specification [0026]) the service chain template is used to determine a correspondence between a service chain identifier and information about a service chain.

24.	 Claim 10 of the present invention is directed towards a Network Communication Apparatus (NCA) comprising sending a Service Chain Template (SCT) information (The SCT information corresponds to a service route and indicates a relationship between a service chain identifier and information about a service chain.) to a Network Function Virtualization Orchestrator (NFVO).  The NFVO is triggered by the SCT information to perform a Route and Resource Configuration (RRC) for a Virtualized Network Function (VNF) of the service chain in the SCT information.  The NCA is in an Operations Support System/Business Support System (OSS/BSS).  Independent claim 10 identifies the uniquely distinct combination of features:
a network communication apparatus
a processor; and
a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to:
send service chain template information to a network function virtualization orchestrator (NFVO)
wherein the service chain template information corresponds to a service route and indicates a relationship between a service chain identifier and information about a service chain
wherein the network communication apparatus is in an operations support system/business support system (OSS/BSS)
wherein the NFVO is triggered by the service chain template information to perform a route and resource configuration for a virtualized network function (VNF) of the service chain in the service chain template information
(specification [0004]) a connection between VNFs is a logical link connection, where multiple VNFs are connected in a particular order by using a logical link, and can constitute a service chain for service data processing
(specification [0005]) implement establishment of a NFV network service chain
(specification [0007]) the route and resource configuration request message carries information about the service chain obtained by the service chain information obtaining unit
(specification [0007]) route and resource configuration of the VNF included in the service chain
(specification [0007] [0036] [0050] [0065] [0189]) information about the service chain is used to indicate information about a VNF through which a service route passes, and the VNF is configured for the service processing
(specification [0026]) the service chain template is used to determine a correspondence between a service chain identifier and information about a service chain.

25.	Claim 14 of the present invention is directed towards a Route and Resource Configuration (RRC).  A Network Function Virtualization Orchestrator (NFVO) receives a Service Chain Template (SCT) information from an Operations Support System (OSS).  The SCT information corresponds to a service route and indicates a relationship between a service chain identifier and information about a service chain.  The NFVO sends an RRC Request Message (RM) to a Virtualized Infrastructure Manager (VIM) for RRC for a Virtualized Network Function (VNF) of the service chain in the SCT information.  The RRC RM includes the SCT information.  Independent claim 14 identifies the uniquely distinct combination of features:
Receiving, by a network function virtualization orchestrator (NFVO), service chain template information from an operations support system (OSS)
the service chain template information corresponds to a service route and indicates a relationship between a service chain identifier and information about a service chain
sending, by the NFVO, a route and resource configuration request message to a virtualized infrastructure manager (VIM) for route and resource configuration for a virtualized network function (VNF) of the service chain in the service chain template informaiton
wherein the route and resource configuration request message includes service chain template information
 (specification [0004]) a connection between VNFs is a logical link connection, where multiple VNFs are connected in a particular order by using a logical link, and can constitute a service chain for service data processing
(specification [0005]) implement establishment of a NFV network service chain
(specification [0007]) the route and resource configuration request message carries information about the service chain obtained by the service chain information obtaining unit
(specification [0007]) route and resource configuration of the VNF included in the service chain
(specification [0007] [0036] [0050] [0065] [0189]) information about the service chain is used to indicate information about a VNF through which a service route passes, and the VNF is configured for the service processing
(specification [0026]) the service chain template is used to determine a correspondence between a service chain identifier and information about a service chain.

26.	While the summary is on page 43 and regarding allowable claims 1, 5, 7, 10, and 14 presented above, the closest prior art (Sood et al., US Pub 20160373474; Stijkers et al., US Pub 20170346704; Iovanna et al., US Pub 20180006893; Kodaypak et al., US Pub 20170142206; Lee et al., US Pub 20120124708; Pianigiani et al., US 9258742; Mulligan et al., US Pub 20120147894; Klos et al., US Pub 20040022379; Soares et al., “Cloud4NFV:  A Platform for Virtual Network Functions”, 2014, page 1 col 2, “a PoC scenario where VNFs” sentence, page 2 col 2, section A. What to virtualize, page 3 col 2, “the architecture of Cloud4NFV” paragraph, page 4 col 2 section E. VNF Manager(s); ETSI, “Network Function Virtualisation (NFV); Use Cases”, ETSI GS NFV 001 v1.1.1, 2013; ETSI, “Network Functions Virtualisation (NFV); Architectural Framework”, ETSI GS NFV 002 v1.1.1, 2013; Ashwood-Smith et al., US Pub 20140201374 [0024] [0025] [0030] [0031] [0032] [0042] [0055] [0057] [0059] [0060]; Raleigh, US Pub 20100192207 [0154]; Jennings et al., US 8825887 (219); Nam et al., US Pub 20120166647 [0005] [0050] [0053]; Lokman et al., US Pub 20190060135 

27.	Another prior art teach leveraging at least one of a policy control and charging or application detection architecture for an access network to dynamically control Value-Added Services (VASs) applied to packet flows.  In some embodiments, a policy enforcement device receives a policy rule that defines at least one of policy control and application detection by an access network for a subscriber service.  The policy rule includes a Service Chain Identifier (SCI) that identifies a service chain that defines one or more VASs to be applied in a particular order to provide a composite service for application to packet flow associated to the service chain.  A typical 3GPP mobile access network (or “mobile network”) 

28.	Another prior art teach provisioning cloud computing network elements.  Cloud computing platforms are becoming popular with clients and customers by providing flexible, on demand resources at a relatively low cost.  A cloud computing network (aka distributive computing network) enables clients to manage web-based applications and/or data resources by dynamically leasing computational resources and associated network resources from server providers.  In an embodiment, a first server is to receive a selection from a client of a Cloud Networking Template (CNT) (e.g., via a service orchestrator server), wherein the CNT includes a data center connector type and a WAN connector type.  Cloud computing networks enable subscribing clients to flexibly lease virtual servers (e.g., Virtual Machines (VMs)) based on customer usage and/or individual client usage.  The CNTs may also include multiple WAN connectors and/or data center connectors.  By providing multiple types of connectors within a template, a client can select a connection to couple a network of the client to a VM and can select a connection to enable customers of the client to access the VM.  In this manner, a network orchestrator server enables a client to provision different types of network elements for a single VM based on different types of networks of potential users, thereby eliminating the use of additional VMs for 

29.	And, another prior art teach a method for providing support for elasticity within a domain of a multi-mode network.  The method comprising receiving information for a requested virtual link forming part of an End-to-End (E2E) path across the multi-domain network; wherein the information of the virtual link comprises a Service Parameter (SP) and an Elasticity Parameter (EP).  The method further comprises selecting a Physical Path (PP) corresponding to the virtual link on which to send traffic.  The PP is selected based on an SP and an EP of the PP.  Network Virtualization (NV) is a promising trend of enabling effective managing of networks.  In this context the transport network assumes a new role of providing dynamically E2E connectivity.  One of the main aspects of NV is the ability to create a smart logical and abstract view of the physical network resources (like packet and optical switches, routers, etc.) that allows for hiding hardware complexity and constrains.  Physical Resources (PRs) still need to be allocated in such a virtualized network.  Aspects of the invention relate to providing elasticity in a network in which PRs are considered as virtualized.  Examples relate to intra-domain path calculation (e.g., selection of PPs to fulfil the bandwidth requested on the basis of a virtualized topology).  An elasticity is requested on the basis of the virtualized topology.  Aspects relate to selection of PPs to efficiently provide the requested service and the requested elasticity.  Elasticity relates to the ability to dynamically provide enough resources to the 

30.	In summary, nowhere do the prior art Sood, Stijkers, Iovanna, Kodaypak, Lee, Pianigiani, Mulligan, Klos, Soares, ETSI, ETSI, Ashwood-Smith, Raleigh, Jennings, Nam, Lokman, Chang, Giust, Iovene, Iwashina, and Lacey disclose the unique combination of elements listed above.  The substitute instant specification filed on June 22, 2020 (features highlighted in bold above) provides 

Conclusion
31.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).

32.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992 (via email:  Ondrej.Vostal@uspto.gov  “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II and https://www.uspto.gov/sites/default/files/documents/sb0439.pdf ).  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	February 4, 2021